      Case 4:18-cv-00251-JRH-CLR Document 78 Filed 04/17/20 Page 1 of 3



  DEDRA S. CURTEMAN
  HUBERT LEE
  MARK ARTHUR BROWN
  U.S. Department of Justice
  Environment and Natural Resources Division
  P.O. Box 7611
  Washington, DC 20044

  Attorneys for Federal Defendants

                               UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF
                               GEORGIA SAVANNAH DIVISION

                                                    )
 ALTAMAHA RIVERKEEPER,                              )
 ONE HUNDRED MILES, and                             )
 SURFRIDER FOUNDATION, et al.                       )
                                                    )
                Plaintiffs,                         )
                                                    )
                                                    )        Case No. 4:18-cv-00251-JRH-CLR
 UNITED STATES ARMY CORPS OF                        )
 ENGINEERS, et al.,                                 )
                                                    )
                Defendants.                         )
                                                    )

          FEDERAL DEFENDANTS’ NOTICE OF PERMIT MODIFICATION

       Federal Defendants U.S. Army Corps of Engineers (“Corps”); Lt. Gen. Todd T.

Semonite, in his official capacity as Commanding General of the Corps; Col. Daniel Hibner, in

his official capacity as District Commander of the Corps’ Savannah District; and Tunis

McElwain, in his official capacity as Chief of the Regulatory Branch of the Corps’ Savannah

District, hereby submit the following notice of permit modification:

       On March 31, 2020, Sea Island Acquisition, LLC (“SIA”) filed a Notice of Groin Tie-In

Removal pursuant to a Consent Order between it and the Georgia Department of Natural

Resources. ECF No. 75. The groin tie-in was removed pursuant to the Consent Order, which
       Case 4:18-cv-00251-JRH-CLR Document 78 Filed 04/17/20 Page 2 of 3



returns the length of the groin to its originally permitted length prior to the July 2019 permit

modification. See id.

        In response to the above-noticed actions, on April 1, 2020, the Corps sought a two week

extension in the briefing schedule regarding Plaintiffs’ motions for summary judgment (ECF

Nos. 68 and 70) so it may evaluate the information noticed by SIA. See ECF No. 76. This

extension request was unopposed and ultimately granted by this Court on April 2, 2020. ECF No.

77.

        The Corps has determined that in light of the above information, it will notice to SIA an

additional permit modification in accordance with 33 C.F.R. § 325.7. A copy of this noticed

permit modification is attached hereto as Exhibit 1 and a copy of the Corps’ Memorandum for

the Record outlining the Corps’ reasoning in issuing SIA’s second permit modification is

attached hereto as Exhibit 2.

        Pursuant to 33 C.F.R. Appendix B to Part 331, SIA must review the terms and conditions

of the noticed permit modification and determine if it accepts the terms and conditions. If SIA

accepts the terms and conditions of the noticed permit modification, the applicant must sign and

return the permit modification to the Corps.

        Federal Defendants do not believe that the permit modification impacts the current

litigation and Plaintiffs’ claims.

        Respectfully submitted April 17, 2020 by


                                               s/ Hubert T. Lee
                                               DEDRA S. CURTEMAN
                                               HUBERT LEE
                                               MARK ARTHUR BROWN
                                               United States Department of Justice
                                               Environment and Natural Resources Division
                                               P.O. Box 7611, Washington, D.C. 20044
    Case 4:18-cv-00251-JRH-CLR Document 78 Filed 04/17/20 Page 3 of 3



                                        (202) 305-0446 (Curteman)
                                        (202) 514-1806 (Lee)
                                        (202) 305-0204 (Brown)
                                        dedra.curteman@usdoj.gov
                                        hubert.lee@usdoj.gov
                                        mark.brown@usdoj.gov

                                        BOBBY L. CHRISTINE
                                        UNITED STATES ATTORNEY

                                        s/ Bradford C. Patrick
                                        BRADFORD C. PATRICK
                                        Assistant United States Attorney
                                        South Carolina Bar No. 102092
                                        U.S. Attorney’s Office
                                        Post Office Box 8970
                                        Savannah, Georgia 31412
                                        (912) 652-4422
                                        bradford.patrick@usdoj.gov

                                        Counsel for the U.S. Army Corps of Engineers


Of Counsel
JOHN E. BALLARD
Assistant District Counsel
United States Army Corps of Engineers
